                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 MARIO AMADOR GONZALEZ,                            Case No. 1:16-cv-01675-DAD-EPG (PC)
               Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               MARIO AMADOR GONZALEZ, CDC
                                                  #AG-7688

 DR. SCHARFFENBERG and R.N. S. SOTO,              DATE: December 4, 2018
                Defendants.                       TIME: 1:00 p.m.

         Mario Amador Gonzalez, inmate, CDC #AG-7688, a necessary and material witness for
Plaintiff in proceedings in this case on December 4, 2018, is confined at California State Prison,
Sacramento, 100 Prison Road, Represa, CA 95671, in the custody of the Warden. In order to
secure this inmate's attendance it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate in Courtroom #7, 6th Floor, United
States Courthouse, 2500 Tulare Street, Fresno, California, on December 4, 2018, at 1:00 p.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison, Sacramento

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
IT IS SO ORDERED.


      Dated:   November 1, 2018                           /s/
                                                  UNITED STATES MAGISTRATE JUDGE
